DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application Claim is not patentably distinct from the reference claim(s) because the examined application Claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 10,626,270 (hereafter ‘270). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of ‘270 recites a thermoplastic polyester elastomer (A) identical to the thermoplastic polyester elastomer (A) of instant Claim 1.  
Instant Claim 1 further requires a thickening agent (B) in amounts of 0-5 parts by mass.    The instant specification indicates that the claimed thickening agent encompasses polyfunctional epoxy compounds having 2 or more epoxy groups (specification at p. 9, lines 33-35).  Claim 1 of ‘270 recites a di- or higher functional epoxy compound (B) present in an amount of 0.1-5 parts by mass.  The epoxy compound (B) of ‘270 reads on the thickening agent (B) of instant Claim 1.
Instant Claim 1 also recites a urea compound scavenger (C) having an amine value of 50 eq/t or more, present in an amount of 0.1-10 parts by weight.  Claim 1 of ‘270 recites a urea compound scavenger (E) having an amine value of 50 eq/t ro more, present in an amount of 0.1-5 parts by mass.  The urea compound scavenger (E) of ‘270 therefore reads on the claimed urea compound scavenger (C).
Claim 1 of ‘270 differs from instant Claim 1 in that it also requires an organic carboxylic acid alkali metal salt (C) and an inorganic crystal nucleating agent (D); requires a specific relationship between cooling crystallization temperature and melting point; and requires a specific melt flow rate.  Claim 1 of ‘270 recites all components of instant Claim 1 and falls within the scope of the instant claims despite these additional limitations.  Therefore, instant Claim 1 is not patentably distinct from Claim 1 of ‘270.
The limitations of instant Claim 2 are taught by Claim 2 of ‘270.
The physical properties of instant Claim 3 are not expressly recited by the claims of ‘270.  Nevertheless, the claims of ‘270 are drawn to a composition based on components which are compositionally identical to the claimed polyester elastomer (A), thickening agent (B), and urea compound scavenger (C) and which are included in amounts falling within the claimed ranges.  The claims of ‘270 are also drawn to compositions which share other identical physical properties (see, e.g., instant Claim 6 vs. Claim 7 of ‘270).  Therefore, the claimed reduced viscosity and acid value will necessarily be present in the composition of Claim 1 of ‘270.  
The specification of ‘270 serves as further evidence that identical physical properties will be present in the composition of the ‘270 claims.  Those portions of the specification which provide support for the reference claims may be examined and considered when addressing the issue of whether a Claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  In this case, the specification of ‘270 demonstrates that the recited composition has a reduced viscosity, acid value, and tensile elongation falling within or overlapping the claimed ranges.  See column 5, line 63 - column 6, line 10 and column 3, lines 14-20  
The limitations of instant Claim 4 are taught by Claim 1 of ‘270.
Regarding instant Claim 5, the urea compound scavenger (E) recited in the claims of ‘270 represents a group of compounds which includes polyamides.  See, for instance, the definition of the urea compound scavenger (E) provided in the specification of ‘270 at column 9, lines 16-50.
The limitations of instant Claim 6 are taught by Claim 7 of ‘270.
The limitations of instant Claim 7 are taught by both Claims 1 and 3 of ‘270.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 4-6 of copending Application No. 16/468,404 (hereafter ‘404).
Claim 1 of ‘404 recites a thermoplastic polyester elastomer (A) identical to the thermoplastic polyester elastomer (A) of instant Claim 1.  
Instant Claim 1 further requires a thickening agent (B) in amounts of 0-5 parts by mass.    The instant specification indicates that the claimed thickening agent encompasses alicyclic and aliphatic carbodiimides (specification at p. 10, lines 24-30).  Claim 1 of ‘404 recites an alicyclic and/or aliphatic polycarbodiimide compound (B) present in an amount of 0.1-5 parts by mass.  The polycarbodiimide compound (B) of ‘404 reads on the thickening agent (B) of instant Claim 1.
Instant Claim 1 also recites a urea compound scavenger (C) having an amine value of 50 eq/t or more, present in an amount of 0.1-10 parts by weight.  The instant specification indicates that the claimed urea compound scavenger encompasses a polyamide having an amine value of 50-2000 eq/t (specification at p. 14, lines 28-30).  Claim 1 of ‘404 recites a polyamide resin (C) having an amine value of 50 eq/t ro more, present in an amount of 0.1-5 parts by mass.  The polyamide resin (C) of ‘404 therefore reads on the claimed urea compound scavenger (C).
Claim 1 of ‘404 includes a further limitation drawn to the acid value of the polyester elastomer resin.  This limitation is not recited by instant Claim 1.  Although the claims are not identical, Claim 1 of ‘404 represents a somewhat narrower embodiment falling within the broader scope of instant Claim 1.  Therefore, the claims are not patentably distinct.
The limitations of instant Claim 2 are included in Claim 1 of ‘404.
The reduced viscosity required by instant Claim 3 is taught by Claim 4 of ‘404.  Instant Claim 3 also requires an acid value having an upper limit of 5 eq/t, whereas Claim 1 of ‘404 recites a lower limit of “more than 5 eq/t”.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are so close that one skilled in the art would expect compositions defined by the ranges to have the same properties.  See MPEP 2144.05(I).  In this range, the lower limit of ‘404 is infinitesimally larger than the claimed upper limit, and the two compositions share other identical physical properties including reduced viscosity and tensile elongation (see instant Claims 3 and 6; Claims 4 and 5 of ‘404).  Therefore, the acid value of Claim 3 is prima facie obvious in view of the range recited in Claim 1 of ‘404.
The limitations of instant Claims 4 and 5 are satisfied by the polycarbodiimide (B) and polyamide (C) in Claim 1 of ‘404.
The limitations of instant Claims 6 and 7 are taught by Claims 5 and 6 of ‘404.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762